Citation Nr: 1121643	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-45 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	John March, Veterans' Disability Advocate


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further efforts should be made to obtain a complete copy of the Veteran's service and VA treatment records, and the Veteran should be afforded a VA examination assessing the etiology of his current low back disability.  
 
The Veteran contends that service connection for a low back disability is warranted.  Specifically, he asserts that he injured his back during service in July 2000, only one month before his discharge from service, and that he has continued to have back pain since.  See December 2009 notice of disagreement.  In this regard, the Veteran has reported that it was impossible to know whether his July 2000 back injury was fully resolved by the time that he was discharged from service one month later because so little time had elapsed.  See December 2009 notice of disagreement.  Further, the Veteran has reported that his back pain has continued to worsen over the years, such that his back now "goes out" on him upon minimal exertion.  See December 2009 notice of disagreement.  

A review of the Veteran's service treatment records shows that, at the time of his enlistment examination in April 1997, he was found to have a normal spine on examination and denied having a history of recurrent back pain.  Subsequently, in July 2000, the Veteran sought treatment for mechanical low back pain, reporting that he had been seen the day before in the emergency room for such pain.  At that time, the Veteran reported that there was no cause of his back pain and denied any trauma.  On examination, the Veteran had obvious back spasms, tenderness to palpation in the lumbosacral region, and decreased flexion.  Based on this evaluation, the doctor diagnosed the Veteran with mechanical low back pain and noted that he had been prescribed pain medication by the emergency room doctor.  

The following month, the Veteran was discharged from service, and at the time of his separation examination in August 2000, he was again found to have a normal spine, with no back disorders noted, and again denied a history of low back pain.  

Post-service, in December 2000, the Veteran was afforded a VA orthopedic examination in relation to his service-connected right shoulder disability.  At that time, the Veteran reported that, during service, in approximately June 2000, he had awoken with severe low back pain that made it difficult for him to straighten his spine.  In this regard, the Veteran reported that he sought treatment for his back pain at the Naval Hospital, where he was given a muscle relaxant shot.  The Veteran also reported that, as a result of his back pain, he was taken off of duty for two days.  Finally, the Veteran reported that he had experienced no back problems since his in-service pain.  On examination at that time, the Veteran had full range of motion of his spine with no joint swelling or effusion, numbness, or tingling.  Based on this examination, the examiner diagnosed the Veteran with a history of low back muscle spasm, which had required a muscle relaxant on one occasion.  

Thereafter, in May 2009, the Veteran sought emergency VA treatment for low back pain on the left side.  At that time, he reported having a one week history of such pain following an injury at work that occurred while he was pulling a patient onto the x-ray table.  In this regard, the Veteran reported that he had first injured his back in 1998 while serving in the Navy, and that his work injury had aggravated the underlying condition.  Based on a physical examination conducted at that time, the Veteran was diagnosed with a bulging disc.  

The following month, in June 2009, the Veteran sought follow-up treatment for his continuing low back pain.  On examination, the Veteran had paraspinal tenderness at L5-S1 and muscle spasm, which was greater on the right side than the left.  Based on this evaluation, the Veteran was diagnosed with lumbar syndrome.  

Five days later, the Veteran sought further VA treatment for his back pain, reporting that he was currently a radiology student, and that while reaching for a patient across the x-ray table, he had felt a pull in his back that caused pain and an electrical sensation.  In this regard, the Veteran reported that his pain had not resolved in the past three weeks, and that pain medication had given him little relief.  On examination, he had pain with numbness in the right side of his back, which was radiating to the left side and down his right leg.  Based on this evaluation, the doctor diagnosed the Veteran with right sided sciatica and a probable muscle strain.  

Thereafter, in July 2009, the Veteran sought further follow-up treatment for his back, reporting that he had recently painted his bedroom, and that this activity had aggravated his pain.  At that time, the Veteran was diagnosed with back pain and was advised to continue taking Percocet as needed.  

Subsequently, in September 2009, the Veteran was afforded a formal VA examination of his spine.  At that time, the examiner noted that the Veteran had received treatment for back spasm and low back pain during service on July 5, 2000, and that his August 2000 separation examination showed no complaints of back pain.  At this examination, the Veteran reported that his low back condition had its onset in 2000, noting that he awoke one morning in extreme pain, such that he could not move.  In this regard, the Veteran reported that he had reported for duty that day, but was sent to the hospital, where he was given morphine and toradol shots before being sent back to light duty.   The Veteran also reported having intermittent remissions of back pain since this injury.  After discussing the Veteran's pertinent medical history, the findings of his physical examination, and the results of diagnostic testing, the examiner diagnosed the Veteran with low back pain syndrome, noting that x-rays revealed some sclerosis in the apophyseal joints at the L5 level and mild degenerative changes.  The examiner then went on to provide the opinion that the Veteran's current back condition was not caused by, or the result of, military service.  In support of this opinion, the examiner reported that there was hardly any mention of the claimed injury in the Veteran's records, and no mention of back pain on his separation examination.  

On this record, the Board finds that another VA medical examination and opinion is necessary before the Board renders a decision in this case.  In this regard, the Board acknowledges that, as just discussed, the Veteran was afforded a VA spine examination in September 2009, and that the examiner provided the opinion that the Veteran's current low back pain syndrome was not caused by, or the result of, military service.  Significantly, however, in providing this opinion, the examiner failed to address the Veteran's contentions regarding a continuity of symptomatology (i.e., intermittent back pain) since service, and instead appears to have based his opinion in significant part on the fact that there was no mention of back pain at the time of his separation examination.  As such, the Board finds the September 2009 VA medical opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion).  Accordingly, the Board finds that another VA examination and medical opinion assessing the etiology of the Veteran's low back disability is necessary to make a determination in this case.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Additionally, the Board notes that some of the Veteran's relevant service treatment records have not yet been associated with his claims file.  Specifically, as noted above, according to a July 2000 treatment note, the Veteran received emergency room treatment for his back pain on July 4, 2000.  Further, during his December 2000 VA shoulder examination, the Veteran reported receiving treatment for low back pain at the Naval Hospital in the summer of 2000, and that during this treatment, he was given a muscle relaxant shot.  Significantly, however, to date, copies of treatment records from this emergency room treatment have not been associated with the claims file.  Accordingly, on remand, the RO/AMC should make arrangements to obtain a complete copy of the Veteran's service treatment records, to specifically include clinical records from his emergency room treatment dated in July 2000.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 55 F.3d 1365, 1374 (2009).   

Finally, as this case must be remanded for the foregoing reasons, on remand, copies of any recent VA treatment records regarding the Veteran's low back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the most recent VA treatment records on file are dated in July 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service treatment records, including any clinical records, regarding his low back pain.  In this regard, the Board is particularly interested in emergency room treatment records from a Naval Hospital dated on July 4, 2000.  If these records are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Make arrangements to obtain a complete copy of the Veteran's records regarding his low back disability from the VA Medical Center in West Palm Beach, Florida, dated from July 2009, forward.  

3.  Once the foregoing development has been completed, schedule the Veteran for a VA spine examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any low back disabilities found to be present.  In this regard, the Board points out that the record reveals diagnoses of muscle spasm, a bulging disc, lumbar syndrome, right sided sciatica, a probable muscle strain, low back pain syndrome, and mild degenerative changes.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the significance, if any, of the Veteran's in-service treatment, including emergency room treatment, for mechanical low back pain in July 2000.  The examiner should also specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) that his low back pain first began during service and has continued on an intermittent basis since, as well as his contentions that, due to his underlying back condition that was incurred during service, his back now "goes out" on him upon minimal exertion.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


